      Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :               17cv5833(DLC)
                                       :
                         Plaintiffs,   :           OPINION AND ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

Appearances

For the plaintiffs:
Eric Berry
Eric W. Berry, PC
5 Columbus Circle, 8th Floor
New York, NY 10022

Gary Greenberg
Gary Greenberg, Esq.
666 Fifth Avenue, 27th Floor
New York, NY 10103

For defendant Frank M. Esposito:
Frank Esposito
Esposito Partners
175 Madison Avenue, 14th Floor
New York, NY 10016

DENISE COTE, District Judge:

     For the following reasons, having unambiguously

communicated their rejection of a Rule 68 offer of judgment, the

plaintiffs cannot thereafter reverse course and obtain the

benefits of that same offer of judgment.        This is true even when
      Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 2 of 9




that acceptance is communicated within the 14-day period

provided by Rule 68.    See Fed. R. Civ. P. 68.

      In this action, the plaintiffs are pursuing a single claim

pursuant to 42 U.S.C. § 1983 against the defendants for a

violation of their due process rights.       They contend that the

defendants conspired to corrupt a state court official in

connection with their litigation against Michael Sanford and

entities he controlled.

      This case was filed in 2017 and is but one of a spate of

lawsuits arising out of commercial arrangements between the

plaintiffs and Sanford.     As its filing date suggests, this case

has had a long and tortuous history, which is set forth in

several prior Opinions.     See Knopf v. Esposito, No.

17CV5833(DLC), 2018 WL 3579104 (S.D.N.Y. July 25, 2018); Knopf

v. Esposito, No. 17CV5833(DLC), 2018 WL 1226023 (S.D.N.Y. Mar.

5, 2018); Knopf v. Esposito, No. 17CV5833 (DLC), 2017 WL 6210851

(S.D.N.Y. Dec. 7, 2017).     For purposes of this Opinion, the

critical facts are that fact discovery closed on February 19,

2021, and the plaintiffs’ summary judgment motion is due March

12.

      On February 4, 2021, defendants Nathaniel Akerman and

Akerman’s law firm Dorsey & Whitney LLP (the “Dorsey

Defendants”) made an offer of judgment to the plaintiffs

pursuant to Rule 68.    The plaintiffs filed a notice of


                                    2
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 3 of 9




acceptance of the Dorsey Defendants’ offer of judgment on

February 18.

     On February 17, defendant Frank Esposito also made an offer

of judgment to the plaintiffs.     Esposito, who is an attorney, is

proceeding pro se.   On February 18, plaintiffs’ attorney Eric

Berry emailed Esposito stating that the plaintiffs would not be

accepting the offer of judgment.       Esposito immediately followed

up, asking, “to be clear, you have rejected the offer or are not

accepting it at this time?”    Berry responded unequivocally that

the plaintiffs were rejecting Esposito’s offer of judgment.

      On March 1, the plaintiffs filed a Notice of Acceptance of

Esposito’s offer of judgment.     The notice was given within 14

days of Esposito’s initial offer.      Also on March 1, the

plaintiffs filed a motion for entry of judgment against the

Dorsey Defendants and Esposito pursuant to Fed. R. Civ. P.

54(b).   That motion has been denied.     Knopf v. Esposito, No.

17CV5833(DLC), 2021 WL 798358, at *2 (S.D.N.Y. Mar. 1, 2021).

In submissions of March 1 and March 2, the plaintiffs and

Esposito dispute whether the plaintiffs could accept a Rule 68

offer after having unambiguously rejected it.

     Rule 68 provides:

     [A] party defending against a claim may serve on an
     opposing party an offer to allow judgment on specified
     terms, with the costs then accrued. If, within 14 days
     after being served, the opposing party serves written
     notice accepting the offer, either party may then file the


                                   3
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 4 of 9




     offer and notice of acceptance.

Fed. R. Civ. P. 68.

     The Advisory Committee Notes explain that Rule 68 is meant

to “encourage settlements and avoid protracted litigation.”

Fed. R. Civ. P. 68, advisory committee notes (1946).         Rule 68

“prompts both parties to a suit to evaluate the risks and costs

of litigation, and to balance them against the likelihood of

success upon trial on the merits.”      Electra v. 59 Murray

Enterprises, Inc., 987 F.3d 233, 246 (2d Cir. 2021)

(quoting Marek v. Chesny, 473 U.S. 1, 5 (1985)).

     “Rule 68 offers of judgment and acceptances thereof

are contracts to be interpreted according to ordinary contract

principles.”    Electra, 987 F.3d at 244 (citation omitted).          See

also Steiner v. Lewmar, Inc., 816 F.3d 26, 31 (2d Cir. 2016).

Ordinary contract principles dictate that “[a]n offeree's power

of acceptance is terminated by his rejection of the offer,

unless the offeror has manifested a contrary intention.”

Restatement (Second) of Contracts § 38 (1981).        See also Naldi

v. Grunberg, 908 N.Y.S.2d 639, 648 (1st Dept. 2010); Keryakos

Textiles, Inc. v. CRA Dev., Inc., 563 N.Y.S.2d 308, 309 (3rd

Dept. 1990); Kleinberg v. Ambassador Assocs., 480 N.Y.S.2d 210,

211 (1st Dept. 1984), aff'd, 64 N.Y.2d 733 (1984); 22 N.Y. Jur.

2d Contracts § 40.    An acceptance after a rejection is therefore

“too late”.    Kleinberg, 480 N.Y.S.2d at 211.     In other words,


                                   4
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 5 of 9




“the recipient's rejection of an offer leaves the matter as if

no offer had ever been made.”     Campbell-Ewald Co. v. Gomez, 577

U.S. 153, 162 (2016) (citation omitted).       See also Radha

Geismann, M.D., P.C. v. ZocDoc, Inc., 850 F.3d 507, 513 (2d Cir.

2017).

     The plaintiffs’ February 18 unambiguous rejection of

Esposito’s offer of judgment terminated the plaintiffs’ right to

accept that offer.    As a result, the plaintiffs could not

subsequently accept the offer even though the subsequent

acceptance was within the 14-day period otherwise allotted under

Rule 68.

     The plaintiffs rely on a First Circuit decision to argue

that they were free to accept the offer at any time within the

14-day period provided by the Rule.       The court in Garayalde-

Rijos v. Municipality of Carolina, 799 F.3d 45 (1st Cir. 2015),

held that “the irrevocable nature of a Rule 68 offer has

particular significance: neither a rejection nor a counteroffer

terminates the offeree's ability to accept a Rule 68 offer

within the fourteen-day period.”       Id. at 47.   Garayalde-Rijos

cited two cases that stand for the unremarkable proposition that

a defendant may not revoke a Rule 68 offer during the 14-day

period.    See Richardson v. Nat'l R.R. Passenger Corp., 49 F.3d

760, 764 (D.C. Cir. 1995); Colonial Penn Ins. Co. v. Coil, 887

F.2d 1236, 1240 (4th Cir. 1989).       Neither of these cases


                                   5
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 6 of 9




suggests that a plaintiff may reverse course, however, and

accept the offer after having communicated an unambiguous

rejection.    While the court in Richardson recognized that

“unlike a normal contract offer, an offer of judgment under the

Rule imposes certain consequences that can be costly for the

plaintiff who declines the offer,” this does not suggest that a

plaintiff’s unambiguous rejection should be treated as something

other than a rejection under ordinary contract principles.            49

F.3d at 765.

     Allowing a plaintiff to accept a Rule 68 offer after having

rejected it invites gamesmanship.      It also introduces even more

unpredictability into the litigation process.        A plaintiff

considering an offer of judgment has the right to remain silent

for up to 14 days as she ponders the offer.       If she remains

silent, the offer expires.    But, if she accepts it within those

14 days, the offering party is bound by the terms of the offer,

as is the plaintiff.    They have a binding agreement.       See Fed.

R. Civ. P. 68; Electra, 987 F.3d at 244.

     If a plaintiff rejects the offer, that too has

consequences.    Words matter.   And they certainly matter in

litigation.    The offer may have been extended, as it was here,

at a sensitive point in the litigation.       Those sensitive points

may include the periods before significant depositions, before

the retention of experts or the filing of expert reports, in the


                                   6
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 7 of 9




final days of discovery, on the eve of the filing of critical

motions, or in the weeks when the parties are making their final

trial preparations.   Once the plaintiff makes an unambiguous

statement, the defendant must be able to rely on that statement

and engage in the litigation knowing that its Rule 68 offer has

been accepted or rejected.    A rule that allows a plaintiff to

retract an unambiguous rejection of a Rule 68 offer encourages

gamesmanship, permits manipulation, and increases the cost of

litigation choices.   It does not encourage settlement.

     None of this analysis is novel.      The principals of reliance

and predictability are cornerstones of the law.        As the

Restatement of Contracts instructs, “The legal consequences of a

rejection rest on its probable effect on the offeror . . . .          If

the offeree states in effect that he declines to accept the

offer, it is highly probable that the offeror will change his

plans in reliance on the statement.”      Restatement (Second) of

Contracts § 38 cmt. a (1981).     Because litigation is less

expensive and more efficient when there is predictability,

courts routinely fashion rules and doctrines that encourage

predictability.   See, e.g., Ramos v. Louisiana, 140 S. Ct. 1390,

1403 (2020) (“the goals of predictability and reliance [lay]

behind the doctrine of stare decisis”); Davis v. Blige, 505 F.3d

90, 104–05 (2d Cir. 2007) (declining to allow retroactive

copyright licenses or assignments because such a rule would


                                   7
      Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 8 of 9




“inject uncertainty and unpredictability into copyright

ownership”); Manning v. Utilities Mut. Ins. Co., 254 F.3d 387,

398 (2d Cir. 2001) (uniform federal statute of limitations

“preferable in terms of predictability and reducing judicial and

litigation costs”); Gregory v. Chehi, 843 F.2d 111, 116 (3d Cir.

1988) (claim and issue preclusion share “the common goals of

judicial economy, predictability, and freedom from harassment”);

Deutsche Bank Nat'l Tr. Co. v. Barclays Bank PLC, 34 N.Y.3d 327,

339 (2019) (applying plaintiff-residence rule to promote

predictability).

      As New York’s highest court teaches, “stability and

predictability in contractual affairs is a highly desirable

jurisprudential value.”     Sabetay v. Sterling Drug, Inc., 69

N.Y.2d 329, 336 (1987).     Indeed, the district court in A.A. v.

Goleta Unified Sch. Dist., No. CV1506009DDPMRWX, 2016 WL 4134514

(C.D. Cal. Aug. 2, 2016), declined to follow Garayalde-Rijos

because such an approach would “allow an offeree to expressly,

or even repeatedly, reject an offer, and thus induce the

opposing party to continue to prepare for hearing or trial, but

then accept that very same offer on the eve of trial”.          Id. at

*3.

      Here, the plaintiffs could have taken the allotted 14 days

to consider Esposito’s offer of judgment.        Instead, they

unambiguously rejected his offer the day after receiving it.


                                    8
     Case 1:17-cv-05833-DLC Document 416 Filed 03/05/21 Page 9 of 9




Esposito is entitled to rely upon this rejection.        If he wishes

to make another Rule 68 offer on the same or different terms,

that is his right.   If the plaintiffs wish to suggest terms to

Esposito for the settlement of this litigation, that is their

right.

                              Conclusion

     Having unambiguously rejected Esposito’s Rule 68 offer of

judgment, the plaintiffs may not reverse course and accept the

same offer.



Dated:    New York, New York
          March 5, 2021




                                   9
